Stephen F. English, OSB No. 730843
SEnglish@perkinscoie.com
Cody M. Weston, OSB No. 984290
CWeston@perkinscoie.com
Nathan R. Morales, OSB No. 145763
NMorales@perkinscoie.com
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
Facsimile: 503.727.2222

Attorneys for Defendant
Michael H. Schill



                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                        EUGENE DIVISION

JENNIFER JOY FREYD,                                                           No. 6:17-cv-448-MC

                        Plaintiff,                 DEFENDANT MICHAEL H. SCHILL’S
                                                   REPLY IN SUPPORT OF MOTION FOR
         v.                                        SUMMARY JUDGMENT

UNIVERSITY OF OREGON,
MICHAEL H. SCHILL, and HAL
SADOFSKY,

                        Defendants.

         Defendant Michael H. Schill (“Schill”) files this reply to Plaintiff’s Opposition to

Defendants’ Motion for Summary Judgment. In support of his reply, Schill wholly adopts and

incorporates by reference, as if set forth herein, the Reply Memorandum in Support of

///

///

///

///


1 - DEFENDANT MICHAEL H. SCHILL’S REPLY IN                                  Perkins Coie LLP
                                                                      1120 N.W. Couch Street, 10th Floor
    SUPPORT OF MOTION FOR SUMMARY                                         Portland, OR 97209-4128
    JUDGMENT                                                                Phone: 503.727.2000
142727223.1                                                                  Fax: 503.727.2222
Defendants University of Oregon and Sadofsky’s Motion for Summary Judgment, and all

supporting documentation (both declarations and exhibits).

DATED: January 4, 2019                          PERKINS COIE LLP


                                                By: s/ Nathan R. Morales
                                                    Stephen F. English, OSB No. 730843
                                                    SEnglish@perkinscoie.com
                                                    Cody M. Weston, OSB No. 984290
                                                    CWeston@perkinscoie.com
                                                    Nathan R. Morales, OSB No. 145763
                                                    NMorales@perkinscoie.com
                                                    1120 N.W. Couch Street, 10th Floor
                                                    Portland, OR 97209-4128
                                                    Telephone: 503.727.2000
                                                    Facsimile: 503.727.2222

                                                Attorneys for Defendant
                                                Michael H. Schill




2 - DEFENDANT MICHAEL H. SCHILL’S REPLY IN                            Perkins Coie LLP
                                                                1120 N.W. Couch Street, 10th Floor
    SUPPORT OF MOTION FOR SUMMARY                                   Portland, OR 97209-4128
    JUDGMENT                                                          Phone: 503.727.2000
142727223.1                                                            Fax: 503.727.2222
